     Case 1:19-cv-00271 Document 17 Filed 07/30/19 Page 1 of 1 PageID #: 65



                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                  BLUEFIELD DIVISION

KELLY WAYNE CHRISTIAN,

                Plaintiff,                                             1:19-CV-00271

        vs.

J.A. TUPPER,

                Defendant.

                                             ORDER

       Pending before the Court are Plaintiff’s letter dated July 26, 2019 (ECF No. 15), filed on

July 26, 2019, wherein Plaintiff expresses his desire that this case proceed, and Plaintiff’s letter

form motion filed on July 29, 2019 which appears to request dismissal of this case (ECF No. 16).

Finding it appropriate to have a hearing on this matter to discern Plaintiff’s intentions and if

necessary, to implement a scheduling order, the Court hereby schedules a hearing on this matter

for Thursday, August 15, 2019 at 10:00 a.m. before the undersigned in his courtroom at the

Elizabeth Kee Federal Building, 601 Federal Street, Bluefield, WV.

       The Clerk is directed to transmit this Order to pro se parties and counsel of record.

       ENTER: July 30, 2019.




                                                 1
